Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of the limitations recited in ll. 2-8 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). More specifically, the allocating steps can be interpreted as merely assigning, reserving, or setting aside a core for execution of operations. A ledger, table, or database can be mentally assembled (or via pen and paper) by merely tracking and recording the allocation of a particular core to a particular group of operations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (computing device, computer program product, non-transitory computer readable medium, multicore CPU, memory architecture, processor) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The “processing…operations” limitation recited in ll. 9-14 is extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because the additional limitation only stores and retrieves information in memory which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II.iv. (Step 2B) and/or only transmits and receives data which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II.i. (Step 2B). More specifically, processing the at least one of host IO operations, rebuild operations, and flush operations could be interpreted as merely storing, retrieving, sending, and/or receiving information and/or data. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 2-7, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-7 recite the same abstract idea of claim 1. Claims 2-7 recite additional mental processes (e.g. allocating). Therefore, the aforementioned claims 2-7 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 8-20, they have similar limitations as claims 1-7 above, and are therefore rejected using the same rationale.

Claim Objections
As per claim 1 in ll. 2 and 9, it is unclear as to what “via” means whereas in ll. 5-8 the second and third set of cores are simply allocated without the “via” language. In ll. 2 it is not clearly understood whether or not the first set of cores is the same or different than the second and third set of cores recited in ll. 5 and 7. Can the sets of cores be overlapping? In ll. 9 it is not clear as to whether “the plurality of cores” refers to the first, second, or third set of cores, or all of the first, second, and third sets of cores, or some combination. In ll. 9-10 it is unclear whether “the allocation” refers to the allocating of first, second, or third plurality of cores, or some combination of the allocating of the first, second, and third plurality of cores. For the purposes of examination, the examiner interprets the claim to read on the references cited below. In ll. 12-14 it is not clearly understood whether or not the recited host IO operations, rebuild operations, and flush operations refer to the same plurality of operations as previously recited (i.e. in ll. 4, 6, and 8) or different operations or some combination thereof.

As per claims 2-7, they are objected to using the same rationale as for claim 1.

As per claim 4, in ll. 4 it is not clear as to whether “the plurality of cores” refers to the first, second, or third set of cores, or all of the first, second, and third sets of cores. For the purposes of examination, the examiner interprets the claim to read on the references cited below.

As per claim 8, it is objected to using the same rationale as for claim 1.

As per claims 9-14, they are objected to using the same rationale as for claim 8.

As per claim 15, it is objected to using the same rationale as for claim 1.

As per claims 11 and 18, they have similar limitations as claim 4 and are therefore objected to using the same rationale.

As per claims 16-20, they are objected to using the same rationale as for claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 9,697,219) (hereinafter Wang) in view of Kondiles et al. (US 11,061,910).

As per claim 1, the combination of references above teaches a computer-implemented method, executed on a computing device, comprising: 
	allocating, via the computing device, a first set of cores of a plurality of cores of a multicore central processing unit (CPU) for processing host input-output (IO) operations of a plurality of operations on a storage system (Wang col. 20, ll. 49 to col. 21, ll. 18 allocate transaction log for performing I/O requests to a particular core of a multi-core processor for processing by the core);
	allocating a second set of cores of the plurality of cores for processing flush operations of the plurality of operations on the storage system (Wang col. 21, ll. 39-59 perform flushing of data indicated by in-memory transaction log descriptors of a transaction log space that has been allocated to a particular core of a multi-core processor);
	allocating a third set of cores of the plurality of cores for processing rebuild operations of the plurality of operations on the storage system (Kondiles col. 37, ll. 62 to col. 38, ll. 19 perform rebuilding operations for the same and/or different node and/or computing device wherein each node/computing device includes processing core resources e.g. see col. 8, ll. 67 to col. 9, ll. 12); and 
	processing, via the plurality of cores and based upon, at least in part, the allocation of the plurality of cores for processing the plurality of operations, at least one of: one or more host IO operations, one or more rebuild operations, and one or more flush operations (Wang col. 20, ll. 49 to col. 21, ll. 18; Wang col. 21, ll. 39-59; and Kondiles col. 37, ll. 62 to col. 38, ll. 19).

Wang and Kondiles are both concerned with managing processing core resources in a computing environment. Wang teaches allocating cores for processing I/O and flush operations while Kondiles teaches allocating cores for processing rebuild operations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Kondiles because different processing core resources can be selected for retrieval of the different segments from the same memory device to ensure none of the processing core resources are overloaded with retrieval and processing and to distribute processing across the processing core resources and parallel threads as evenly as possible.

As per claim 2, Wang further teaches wherein allocating the first set of cores of the plurality of cores for processing host IO operations of the plurality of operations on the storage system includes allocating each core of the plurality of cores for processing host IO operations of the plurality of operations on the storage system (col. 20, ll. 49 to col. 21, ll. 18 allocate transaction log for performing I/O requests to a particular core of a multi-core processor for processing by the core).

As per claim 3, the combination of references above teaches: allocating, as a portion of the second set of cores, at least one core of the first set of cores for processing flush operations in addition to processing host IO operations (Wang col. 20, ll. 49 to col. 21, ll. 18 and Wang col. 21, ll. 39-59); and allocating, as a portion of the third set of cores, at least one core of the first set of cores for processing rebuild operations (Kondiles col. 37, ll. 62 to col. 38, ll. 19) in addition to processing host IO operations (Wang col. 20, ll. 49 to col. 21, ll. 18).

As per claim 4, the combination of references above teaches, wherein allocating the third set of cores of the plurality of cores for processing rebuild operations of the plurality of operations on the storage system includes allocating each core of the second set of cores (Wang col. 21, ll. 39-59) and at least one additional core from the plurality of cores for processing rebuild operations (Kondiles col. 37, ll. 62 to col. 38, ll. 19).

As per claim 5, the combination of references above teaches, wherein allocating the third set of cores of the plurality of cores for processing rebuild operations of the plurality of operations on the storage system includes allocating only the second set of cores for processing rebuild operations in addition to processing flush operations (Kondiles col. 37, ll. 62 to col. 38, ll. 19 and Wang col. 21, ll. 39-59).

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kondiles as applied to claims 1, 8, and 15 respectively above, and further in view of Sandstrom (US 2014/0149993).

As per claim 6, Sandstrom teaches wherein allocating the third set of cores of the plurality of cores for processing rebuild operations of the plurality of operations on the storage system includes allocating only cores of the plurality of cores that are not allocated as a portion of the second set of cores for processing flush operations ([0108] allocate unallocated cores).

Wang and Sandstrom are both concerned with managing processing core resources in a computing environment. Wang teaches allocating cores for processing I/O and flush operations while Sandstrom teaches allocating unallocated cores for processing operations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Kondiles in view of Sandstrom because it would maximize the processor core utilization by minimizing and eliminating core idling while ensuring that each application gets at least up to its entitled or a contract based minimum share of the processor core capacity whenever it has processing load to utilize such number of cores.

As per claim 13, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kondiles as applied to claims 1 and 8 respectively above, and further in view of Bates et al. (US 2009/0210618) (hereinafter Bates).

As per claim 7, Bates teaches wherein allocating the third set of cores of the plurality of cores for processing rebuild operations includes allocating cores from the plurality of cores for processing rebuild operations based upon, at least in part, a threshold rebuild rate (fig. 5 and [0053]-[0056]).

Wang and Bates are both concerned with managing processing IO operations in a computing environment. Wang teaches allocating cores for processing I/O and flush operations while Bates teaches allocating resources based on a rebuild rate threshold. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Kondiles in view of Bates because it would provide a way to stripe data and distribute the parity across all drives in an array so that optimum performance is realized by minimizing constant access to a single drive. If a drive fails in a RAID 6 array configuration, data written to the failed drive can be rebuilt using the parity data on the remaining drives. If the array is configured with an online spare drive, the RAID rebuild begins automatically when a failed drive is detected. If the array is not configured with a spare drive, then the RAID rebuild begins after the failed drive is replaced.

As per claim 14, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Zhai et al. (US 9,760,574) discuss managing I/O requests in file systems.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 23, 2022